October 29, 2013 VIA EDGAR (As Correspondence) Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, DC 20549 Attn: Jennifer Thompson, Accounting Branch Chief Re: SPAR Group, Inc. Item 4.01 Form 8-K Filed October 18, 2013 File No. 000-27408 Request for Extension of Time to Respond to Staff Comments Dated October 22, 2013. Dear Ms. Thompson: Reference is made to your letter dated October 22, 2013 (the "Comment Letter"), to my attention as Chief Financial Officer, of SPAR Group, Inc. (the "Corporation"), concerning the staff's comments following its review of the Corporation's Item 4.01 Form 8-K, as filed with the SEC on October 18, 2013. This letter request an extension to the response deadline stated in the Comment Letter. The Corporation acknowledges and confirms that it will submit a letter specifically addressing the comments raised in the Comment Letter on or before November 5, 2013. Very truly yours, SPAR Group, Inc. By: /s/James R. Segreto James R. Segreto, Chief Financial Officer CC: Gary S. Raymond Lawrence David Swift, Esq. Vin Nguyen, Partner BDO Using Tomorrow’s Tools to Solve Today’s Challenges SPAR Group, Inc. * 560 White Plains Road, Suite 210 * Tarrytown NY 10591-5198 Phone 914.332.4100 * Fax 914.332.0741 * Website: www.sparinc.com
